Citation Nr: 0432913	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  04-02 019	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected flat 
feet.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected flat 
feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied, in pertinent part, 
entitlement to secondary service connection for low back and 
right hip disabilities.  

In September 2003, the veteran presented testimony before a 
Decision Review Officer sitting at the RO in Boston.  In May 
2004, the veteran testified before the undersigned Veterans 
Law Judge sitting at the RO in Boston.  Transcripts of such 
hearings are associated with the claims folder and have been 
reviewed.  During the May 2004 hearing, the veteran submitted 
additional medical evidence to the Veterans Law Judge along 
with a waiver of initial RO consideration.  In July 2004, the 
veteran submitted further evidence directly to the Board 
along with a waiver.  

The veteran is service-connected for bilateral pes planus 
(flat feet) and is currently assigned a 50 percent 
evaluation, effective from July 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to secondary service 
connection.  He alleges that service-connected pes planus has 
aggravated his lower back and right hip.

Secondary service connection may be found when an established 
service-connected disability aggravates a nonservice-
connected disorder; however, compensation may be paid only 
for that degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Review of the record indicates that the veteran submitted a 
July 1990 workers' compensation claim due to a work-related 
back injury.  An accident report is associated with the 
claims folder, however there are no records indicating the 
outcome of such claim.  In a July 1993 private medical report 
from Dr. Gregg, the veteran reported that his back problems 
began in July 1990.  

According to a February 2002 statement, Dr. Arle stated that 
the veteran's right-side leg pain was probably related to, in 
pertinent part, the veteran's flat foot on the same side.  In 
April 2002, the veteran underwent an examination for VA 
purposes.  The examiner concluded that it was more likely 
than not that the back and hip disabilities were not caused 
by service-connected pes planus.  

In an August 2002 statement, Dr. Lovejoy stated that it is 
possible that the veteran's foot arthritis has aggravated his 
back disability, causing the veteran increased pain, however 
Dr. Lovejoy noted that the veteran's medical history does not 
demonstrate a clear relationship.  According to a February 
2003 office note with April 2003 addendum, Dr. McCarthy 
stated that the veteran's chronic back and foot problems have 
exacerbated the veteran's hip pain.  

In April 2003, the veteran underwent a total hip replacement 
due to a history of progressive right hip pain with limited 
range of motion.  In May 2004, Dr. Lovejoy concluded that 
arthritis of the feet has exacerbated the veteran's hip and 
back problems. 

The Board finds that an additional VA examination is 
necessary in order to clarify whether the veteran's back and 
hip disabilities have been aggravated by service-connected 
pes planus.  The April 2002 VA examiner discussed the issue 
of causation but failed to address the issue of aggravation.  

Accordingly, this case is REMANDED for the following 
development:

1.  After obtaining any necessary 
authorizations, the RO should contact the 
veteran's former employer, the U.S. 
Postal Service, and request all records 
related to the veteran's claim for 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications.  

2.  The RO should contact the U.S. 
Department of Labor, Office of Workers' 
Compensation, and obtain records related 
to the veteran's July 1990 workers' 
compensation claim.  All records obtained 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
examination of the lumbar spine and right 
hip.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  

a) The examiner should provide an opinion 
as to whether there is an increase in 
severity in the veteran's low back and 
right hip disabilities caused by the 
veteran's service-connected pes planus.  
If so, the examiner should specify what 
measurable degree of a permanent increase 
in severity is related to the veteran's 
service-connected pes planus.  

b) The examiner should reconcile any 
opinion with Dr. Gregg's July 1993 
report, Dr. Arle's February 2002 
consultation note, the April 2002 
examination report, Dr. Lovejoy's May 
2004 opinion, Dr. McCarthy's February 
2003/April 2003 opinion, and the newly 
obtained workmen's compensation and 
disability retirement records.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the veteran's secondary 
service connection claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

